Order unanimously reversed, with twenty dollars costs and disbursements to the appellant, and motion granted to the extent of granting judgment in favor of the plaintiff directing the defendants to deliver to her, her proportionate amount of shares of stock, the said defendants to retain in their possession such accumulated income as is now held by them to plaintiff’s credit to protect the defendants against any future charge against plaintiff’s interest in the corpus. This disposition is without prejudice to such further application for relief to which any of the parties may hereafter be entitled. No opinion. Settle order on notice. Rresent — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.